Citation Nr: 1706781	
Decision Date: 03/06/17    Archive Date: 03/16/17

DOCKET NO.  12-25 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an effective date prior to July 23, 2012, for the award of service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter





ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1951 to June 1953.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2010 and August 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Offices (RO) in Puerto Rico, which denied service connection for bilateral hearing loss and granted service connection for tinnitus effective July 23, 2012.  

In April 2014, the Veteran testified at a Board hearing before a Veterans Law Judge.  

In a November 2014 decision, the Board denied entitlement to an effective date prior to July 23, 2012 for the award of service connection for tinnitus and denied service connection for bilateral hearing loss.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), which vacated the decision and remanded the issues to the Board for further development in June 2016.

In October 2016, the Veteran was notified that the Veterans Law Judge who conducted the April 2014 hearing was no longer available to participate in the decision of his appeal.  The Veteran was given an opportunity to request another hearing, and he indicated through his representative that he did not want a new hearing.  As such, adjudication of the instant appeal may proceed.



The Board notes that the Veteran has also appealed issues of service connection for a mental disorder, back condition, and bilateral leg condition.  The Board remanded the matters in November 2014, and the issues have not been recertified to the Board.  In addition, the Veteran's representative requested that the record be held open through March 22, 2017 to allow him to submit additional evidence.  These issues are therefore not presently before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A February 25, 2010 claim for service connection for hearing loss included a claim for service connection for tinnitus.

2.  The evidence in in equipoise on whether the Veteran had tinnitus at the time of the February 25, 2010 claim for service connection or whether it developed after the claim was filed.

3.  The Veteran currently has bilateral sensorineural hearing loss to an extent recognized as a disability for VA purposes, and the evidence is in equipoise on whether it is etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an effective date of February 25, 2010, but no earlier, for the grant of service connection for tinnitus have been met.  38 U.S.C.A. §§ 5110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2016).




2.  Resolving all doubt in favor of the Veteran, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

As the Board is granting the claims for an earlier effective date and service connection, the claims are substantiated and there are no further actions necessary on the part of VA to notify or assist with respect to this claim.  Wensch v. Principi, 15 Vet App 362, 367- 68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim").

II.  Earlier Effective Date for Tinnitus

The Veteran contends that the effective date for the award of service connection for tinnitus should be February 23, 2010, which is the date that he applied for service connection for hearing loss.  See the September 2012 VA Form 9.

In general, the effective date of an award of disability compensation, in conjunction with a grant of entitlement to service connection, shall be the day following separation from active service or the date entitlement arose if the claim is received within one year of separation from service; otherwise, the effective date shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 (b)(2)(i). 

A claim is defined in VA regulations as a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1.  An informal claim is defined as any communication or action indicating an intent to apply for one or more benefits.  38 C.F.R. § 3.155.

In this case, the Veteran separated from active service in June 1953, and a claim for service connection was not received within one year of the Veteran's separation.  The Veteran filed a claim seeking entitlement to service connection for a left leg injury in December 1980.  December 1980 was nearly 30 years after the Veteran separated from active service.  

Since the December 1980 claim that was entirely unrelated to the claim for service connection for tinnitus, no service connection claims or correspondence were received from the Veteran until February 25, 2010, when he filed claim a claim for service connection for "hearing loss."  The Veteran's claim for hearing loss was denied in a May 2010 rating decision, which the Veteran appealed.  In August 2012, during the pendency of appeal, the RO granted service connection for tinnitus effective July 23, 2012, based on the case Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007).  The RO indicated that the effective date was the date that entitlement arose because it was the first diagnosis of tinnitus.  

However, the Veteran and his representative assert that the effective date for the award of service connection for tinnitus should be February 25, 2010, the date that the Veteran filed a claim for entitlement to service connection for hearing loss.  

VA is required to provide a sympathetic reading of a veteran's original claim for service connection to determine whether that claim could encompass a claim for entitlement to service connection for tinnitus.  In this regard, the veteran must describe the nature of the disability for which he was seeking benefits.  The veteran's identification of the benefit sought does not require any technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007).  "A [veteran] may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability."  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (stating that, when determining the scope of a claim, the Board must consider "the [veteran's] description of the claim; the symptoms the [veteran] describes; and the information the [veteran] submits or that the Secretary obtains in support of that claim"); 38 C.F.R. § 3.159 (c)(3).

The Board finds that the February 25, 2010 claim for service connection for hearing loss encompassed a claim for service connection for tinnitus.  The claim adequately identified the ears as the disabled body part.  See Brokowski, 21 Vet. App. at 86.  Moreover, although hearing loss and tinnitus are medically separate disabilities, the Veteran is not expected as a lay person to have either "the legal or medical knowledge to narrow the universe of his claim or his current condition" to mere hearing loss.  See Clemons, 23 Vet. App. at 4-5.  

Thus, the remaining question in determining the effective date for the award of service connection for tinnitus is whether the date of receipt of the claim or the date entitlement arose was later.  

The Board finds that the evidence is in equipoise on the issue of when the Veteran had tinnitus at the time he filed the February 2010 service connection claim.  VA treatment records dated in December 2010 and October 2011 are silent for mention of tinnitus.  These treatment records include a list of symptoms that could be checked off to indicate which symptoms the Veteran specifically reported.  The box for tinnitus was not checked in either treatment record; however, the Veteran was being treated for specific complaints related to his leg.  The box for hearing loss was also not checked, and it is not disputed that the Veteran has a current diagnosis of hearing loss.  

In a July 2012 VA audiological examination, the Veteran reported having right ear tinnitus for "many years."  He stated that he had been having problems with his ears since 1951 during weapon training.  The examiner diagnosed tinnitus.  The Board notes that this examination was the first VA audiological examination provided to the Veteran.

In an April 2014 Board hearing, the Veteran and his daughter reiterated that the Veteran had tinnitus, and that he had been experiencing it since at least the time that he filed a claim for service connection in February 2010.  

As discussed above, the effective date for the award of service connection for tinnitus must be the later of the date of the claim or the date that entitlement arose.  In this case, the February 25, 2010 claim service connection for hearing loss encompassed a claim for service connection for tinnitus, and the evidence is in equipoise on whether the Veteran's tinnitus started prior to the date the service connection claim was received.  As such, affording the benefit the benefit of the doubt, the Board concludes that the proper effective date for the award of service connection for tinnitus is February 25, 2010. 

As the February 2010 claim form was the first evidence received by VA after the Veteran's discharge from service, there is no basis upon which to award an effective date earlier than February 25, 2010 for the grant of service connection for tinnitus.

III.  Service Connection for Hearing Loss

The Veteran contends that his right ear was "completely destroyed" by a 30-caliber machine gun during training on active duty service, and that his condition has worsened over the years.  See the March 2014 statement.

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Diseases of the nervous system, including sensorineural hearing loss, are listed among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified puretone and speech recognition criteria.  Audiometric testing measures puretone threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  See Hensley v. Brown, 
5 Vet. App. 155, 158 (1993).  The determination of whether a Veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385. 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  In Hensley, the Court explained that the threshold for normal hearing is from zero to 20 decibels and that higher threshold levels indicate some degree of hearing loss.  See 5 Vet. App. at 157.

The Board will assess both medical and lay evidence.  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises, and may also include statements from authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  A layperson is not generally capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

In weighing credibility, the Board will consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The November 2014 Board decision denied service connection for hearing loss. The June 2016 Court Decision, while not articulating any particular deficiency in the Board's denial of this issue, nonetheless remanded this issue as inextricably intertwined with the tinnitus effective date claim addressed above.  The Board herein takes the opportunity to reconsider the appeal.    

The Board first finds that the Veteran is competent to describe being exposed to loud noises in service, such as those caused by machine guns.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  The Veteran's lay statements are found to be credible because they have been consistent and are confirmed by the circumstances of his service.  The Veteran's DD Form 214 shows that he was served in the Army Enlisted Reserve Corps (ERC) infantry.  For these reasons, the in-service injury of acoustic trauma to both ears is established.

The Board next finds that the Veteran has current bilateral sensorineural hearing loss that meets the criteria of 38 C.F.R. § 3.385 to be considered a disability for VA purposes.  In July 2012, the Veteran underwent a VA hearing loss examination.  The examination report reflects the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
60
65
80
95
LEFT
10
15
50
85
60

The examination report indicates that the Veteran's auditory thresholds for the right ear were 40 decibels or greater at all measured frequencies, and the thresholds for the left ear were 40 decibels or greater at 2000 hertz, 3000 hertz, and 4000 hertz.  In addition, both ears showed auditory thresholds of 26 decibels or greater in at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz.  As such, for VA purposes, the Veteran has a current bilateral hearing loss disability.  

The standard for measuring auditory thresholds changed as of October 1967, after the Veteran's period of active service.  Prior to November 1967, military audiometric results were reported in American Standards Association (ASA) units.  VA used ASA units prior to July 1966.  In July 1966, however, VA adopted International Organization Standardization (ISO) units, and the military followed suit in November 1967.  The current definition for a hearing loss disability found at 38 C.F.R § 3.385 is based on ISO units.  However, in the Veteran's June 1953 service separation examination, only a whisper test was performed.  The Veteran's bilateral ears were found to be normal based on the whisper test.

There is no medical evidence showing a diagnosis of sensorineural hearing loss or tinnitus in either the right ear or left ear within one year from service separation in June 1953, and the Veteran has not identified or submitted any medical evidence showing a diagnosis of sensorineural hearing loss or tinnitus within one year from service separation.  Therefore, service connection for bilateral hearing loss on a presumptive basis under 38 C.F.R. § 3.303(a) is not warranted. 

The Veteran has, however, credibly stated that he has been suffering symptoms of hearing loss since active service.  VA treatment records indicate that in December 2005, the Veteran reported having hearing loss "since many years."  In the April 2014 Board hearing, the Veteran testified that he had some ear pain in service due to being an assistant gunner of the 30-caliber water-cooled machine gun.  He also indicated that during service in Germany, a bazooka blast created a very loud noise and caused his face to bleed.  The Veteran noted that he was not given any hearing protection in service, and that although the hearing loss was not so bad during service, it has gotten worse over the years.    

The Veteran is competent to testify as to symptoms such as decreased hearing acuity, which is non-medical in nature.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  The Veteran's statements are credible as they have been consistent and are confirmed by the circumstances of his service.  As discussed above, the Veteran was in the ERC infantry, and he also had service in Germany.  

The July 2012 VA examiner opined that the Veteran's hearing loss hearing loss was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted that the whisper test conducted in the service separation examination was not a reliable test to rule out the presence of frequency-specific hearing loss, so the presence of hearing loss at the conclusion of the Veteran's active service could not be ruled out with certainty.  However, in the Veteran's first audiological evaluation in December 2005, he reported a rapid progression of hearing loss between 1999 and 2001, particularly in the right ear, and that was 47-48 years after his release from active duty.  The examiner noted that it is well-established that exposure to high levels of noise causes immediate hearing loss or progressive hearing deficits, but retroactive hearing effect was not expected so many years after being exposed to noise.  

Nevertheless, the Board notes that the Veteran was service-connected for tinnitus as due to in-service acoustic trauma, based at least in part on the July 2012 VA examination results.  The examiner noted that the occurrence of tinnitus when there is such significant decrease in hearing levels is not unusual.  Because the hearing loss and tinnitus claims are related, application of the "benefit of the doubt" rule is warranted with regard to the claim for bilateral hearing loss.  Although there can be no doubt that further medical inquiry could be undertaken with a view towards development of the claim, under the "benefit of the doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993).  In this case, there is positive and negative evidence on the issue of whether the Veteran's current bilateral hearing loss is etiologically related to service.  As such, in resolving all reasonable doubt in the Veteran's favor, service connection for bilateral hearing loss is warranted.  


ORDER

An effective date of February 25, 2010, but no earlier, for the award of service connection for tinnitus is granted.

Service connection for bilateral hearing loss is granted.



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


